Citation Nr: 1704357	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-47 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome and degenerative joint disease of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee. 

3.  Entitlement to a total disability rating based on unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 and from November 1974 to November 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

The Veteran asserted in the November 2010 substantive appeal that he had to give up his job as a truck driver due to his back and knee disabilities.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). ).  In light of the foregoing, the issue of entitlement to a TDIU is reasonably raised by the record and the Board will assume jurisdiction of this issue as indicated on the title page.

The Veteran's claims were considered by the Board in April 2014.  The Veteran's claim for entitlement to service connection for a back disability was granted and the claims considered herein were remanded.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his bilateral knee disabilities have become worse since the last VA examination that evaluated his knee disabilities in February 2010.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992). Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination. 

The previous remand therefore ordered an additional examination.  The Veteran was scheduled for the examination on April 7, 2016.  There is no indication of whether the Veteran was adequately informed of the time and place of this examination.  Therefore, another VA examination should be scheduled to determine the current severity of the Veteran's bilateral knee disabilities; with specific indication of the Veteran being informed associated with the record. 

With respect to the Veteran's TDIU claim, such claim is inextricably intertwined with the increased rating claims of the bilateral knee.  Furthermore, the Board finds that a VA examination to determine whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment is necessary prior to adjudicating this issue on appeal.

Ongoing VA treatment records must also be obtained and considered.  38 C.F.R. § 3.159 (c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any recent VA clinical records.

2.  After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  Provide findings as to the range of motion of the knees, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  

3.  After associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination(s) (orthopedic and neurological) to determine the current level of severity of his service-connected disabilities and the impact they have on the Veteran's ability to obtain and retain substantially gainful employment for which his education and occupational experience would otherwise qualify.  The claims file must be made available for review and the examination report(s) should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail. 

a.  The examiner is requested to address the impact on the Veteran's ability to obtain and retain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

b.  The examiner providing the opinion should review the claims file and provide reasons for the opinion. The reasons should take into account the Veteran's reports and previously reported symptoms and clinical findings. If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the type(s) of employment the Veteran would be able to perform.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an increased rating for degenerative joint disease of the bilateral knee and entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




